Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/9/2022 has been entered.

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claim(s) 1-5, 8-12, 15-19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S.  Pre-Grant Publication US 2018/0123660 A1 to Jung et al. (hereinafter Jung) in view of U.S.  Pre-Grant Publication US 2016/0349365 A1 to Ling et al. (hereinafter Ling)

 	As to claims 1, 8, 15 and 22, Bergman disclose a method for wireless communication at a receiving device, the method comprising: 
 	receiving a discovery signal from a transmitting device, the discovery signal transmitted in a transmit direction using a directional transmission (Jung; Fig.4 shows and discloses both of the master and slave node receives discovery signal. [0006]; [0075]; [0126]-[0127] discloses directional transmission)  
 	selecting, based at least in part on at least one of the transmit direction or a location parameter associated with the transmitting device, an orthogonal metric to be used to recover the discovery signal, wherein the orthogonal metric is associated with the transmit direction (Jung; [0088]-[0089]; [0127]-[0130] discloses a transmit direction and sector ID (=location parameter) associated with xDU (=transmitting device). [0130] discloses orthogonal sequence (i.e DRS -I and DRS -II) for node discovery and direction discovery means orthogonal sequence is used to recover discovery signal. [0130] also discloses orthogonal sequence DRS -II for the direction discovery is transmitted means the orthogonal metric is associated with the transmit direction); and 
 	recovering the discovery signal using the selected orthogonal metric (Jung; 0088]-[0089]; [0127]-[0130] discloses orthogonal sequence (i.e DRS -I and DRS -II) for node discovery and direction discovery means orthogonal sequence is used to recover discovery signal)
 	Jung discloses discovery signal and direction, but fails to disclose identifying, based at least in part on an angle of arrival associated with the discovery signal, the transmit direction. However, Ling discloses
 	identifying, based at least in part on an angle of arrival associated with the discovery signal, the transmit direction (Ling; [0046]; discloses of determining angle from which the signal was transmitted and [0070] discloses a transceiver discover other transceivers by scanning a variety of transmit and receive angles. [0046] discloses of receiving signal with orthogonal codes (=discovery signal). [0083]-[0084] discloses beacon (=discovery signal)). 
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention. One would be motivated to combine the teachings in order to determining precise distance to, and location of the object.

 	As to claims 2, 9 and 16, the rejection of claim 1 as listed above is incorporated herein. In addition, Jung-Ling discloses further comprising: 
 	identifying a location parameter associated with the receiving device (Jung; Abstract; [0127]-[0130] discloses sector ID and beam index of a node corresponds to location parameter); and 
 	selecting the orthogonal metric based at least in part on the location parameter (Jung; Abstract; [0127]-[0130] discloses the discovery signal DRS may be transmitted as one orthogonal sequence including both the node identifier and the beam index).

	As to claims 3, 10 and 17, the rejection of claim 1 as listed above is incorporated herein. In addition Jung-Ling discloses further comprising: 
 	identifying a travel direction associated with the receiving device (Ling; [0046]; [0070]); and 
 	selecting the orthogonal metric based at least in part on the travel direction (Ling; [0046]; [0070])

	As to claims 4, 11 and 18, the rejection of claim 1 as listed above is incorporated herein. In addition, Jung-Ling discloses further comprising:
 		identifying a receiving device type associated with the receiving device (Jung; Fig.4; [088]-[0089]; [0127]-[0130] discloses slave device as a receiving device when transmitting master discovery signal  ); and
 		selecting the orthogonal metric based at least in part on the receiving device type (Jung; Fig.4; [088]-[0089]; [0127]-[0130] discloses of selecting orthogonal frequency for the master discovery signal that is received by the slave node)

	As to claims 5, 12 and 19, the rejection of claim 1 as listed above is incorporated herein. In addition, Jung-Ling further comprising:
	identifying a location parameter, a travel direction, and a receiving device type associated with the receiving device (Jung; [0088]-[0089]; [0127]-[0130] discloses a location parameter and receiving device type. Ling; [0046]; [0070] discloses travel direction); and
 		selecting the orthogonal metric based at least in part on the location parameter, the travel direction, the receiving device type, or any combination thereof (Jung; [0088]-[0089]; [0127]-[0130] discloses of selection orthogonal sequence based on the sector id or node ID for the slave node. Slave node is a particular device type).
	
3.	Claim(s) 6-7, 13-14 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S.  Pre-Grant Publication US 2018/0123660 A1 to Jung et al. (hereinafter Jung) in view of U.S.  Pre-Grant Publication US 2016/0349365 A1 to Ling et al. (hereinafter Ling) in view of U.S.  Pre-Grant Publication US 2013/0208697 A1 to Hwang et al. (hereinafter Hwang)

 		As to claims 6, 13 and 20, Jung-Ling discloses a transmitting device, but fails to disclose a temporary identifier associated with the transmitting device and a duration associated with the temporary identifier. However, Hwang discloses further comprising: 
 		identifying a temporary identifier associated with the transmitting device and a duration parameter associated with the temporary identifier (Hwang; [0014]; [0017] discloses a transmitting device receiving information indicating temporary identifier and timer value and based on the information, the transmitting device communicate with another device); and 
 		transmitting a signal to the transmitting device based at least in part on the identified temporary identifier and the duration parameter (Hwang; [0014]; [0017] discloses a transmitting device receiving information indicating temporary identifier and timer value and based on the information, the transmitting device communicate with another device). 
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention. One would be motivated to combine the teachings in order to perform communication using the IDs, whose global uniqueness within the system is guaranteed and whose security may be ensured like in the cellular communication system.

		As to claims 7, 14 and 21, Jung-Ling discloses a transmitting device, but fails to disclose a generating temporary identifier associated with the receiving device and a duration associated with the temporary identifier. However, Hwang discloses further comprising:
 	 	generating a temporary identifier associated with the receiving device (Hwang; [0014]; [0017] discloses base station generating a temporary identifier associated with the receiving device); 
 		determining a duration parameter associated with the temporary identifier (Hwang; [0014]; [0017] discloses the base station determining timer value); and 
 		transmitting a signal to the transmitting device, the signal indicating the temporary identifier and the duration parameter associated with the receiving device (Hwang; [0014]; [0017] discloses the base station transmitting temporary identifier and timer duration to a UE). 
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention. One would be motivated to combine the teachings in order to perform communication using the IDs, whose global uniqueness within the system is guaranteed and whose security may be ensured like in the cellular communication system.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478